      Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 1 of 22
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT               September 11, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                            HOUSTON DIVISION


UNITED STATES OF AMERICA                §
                                        §
V.                                      §       CIVIL ACTION NO. H-20-0480
                                        §       (CRIMINAL NO. H-19-298-02)
IMMANUEL LAVELL WALLACE                 §




                        MEMORANDUM OPINION AND ORDER



       The defendant, Immanuel Lavell Wallace (BOP #89332-479), has
filed a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or
Correct Sentence By a Person in Federal Custody ("§ 2255 Motion")
(Docket Entry No. 63).1        The government has filed United States'
Answer and Motion for Summary Judgment              ("United States' MSJ")
(Docket Entry No. 100), arguing that Wallace's § 2255 Motion is
without merit. In response, Wallace has filed Defendant['s] Answer
and    Motion    [to]    Dismiss    Summary    Judgment    Filed    by      [the]
United States       ("Defendant's Motion to Dismiss")          (Docket Entry
No. 115) and an Answer and Motion to Deny United States Summary
Judgment ("Defendant's Motion to Deny") (Docket Entry No. 116) .
The court has carefully reviewed all of the parties' arguments.
Based on this review, the court's recollection of the relevant


      Although a Civil Action Number has been assigned to the
       1

§  2255 Motion, all docket entries referenced are to Criminal
No. H-19-298. For purposes of identification all page citations
refer to the page number imprinted by the court's electronic case
filing (ECF) system.
    Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 2 of 22



proceedings, and the application of governing legal authorities,

the pending§ 2255 Motion will be denied, and the corresponding
Civil Action No.         H-20-0480 will be dismissed for the reasons
explained below.


                                I.   Background

     Wallace and co-defendant Jeremy Raye Lincoln were charged with
bank robbery (count one) and brandishing a firearm in connection
with a crime of violence (count two) . 2      On August 15, 2019, Wallace
entered a guilty plea without a written plea agreement to both
counts against him regarding the robbery,              which occurred on
March 30, 2019, at a federally insured BBVA Compass Bank located in
Houston, Texas. 3       According to a Proffer that was signed by Wallace
during         the   rearraignment   proceeding,   Wallace    and    another
unidentified individual robbed the bank while wearing masks and
brandishing firearms. 4        Lincoln served as the get-away driver. 5
Wallace and Lincoln were captured while fleeing the scene of the
robbery after leading police on a high-speed chase. 6



     2
         Indictment, Docket Entry No. 29, pp. 1-3.
     3
         Proffer, Docket Entry No. 41, p. 1.
     4
      Id. The other individual accused of robbing the BBVA Compass
Bank at gunpoint has been identified as Christopher Henderson, who
has been charged but not yet apprehended in this case.         See
Superseding Indictment, Docket Entry No. 79, pp. 1-3.
     5
         Proffer, Docket Entry No. 41, p. 1.
     6
         Id.
                                      -2-
     Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 3 of 22




      Before accepting Wallace's plea the court confirmed that
Wallace had not been "threatened or coerced" to plead guilty and
that no promises had been made about his potential sentence. 7                The
court reviewed the elements of the offenses of bank robbery and
brandishing a firearm during the commission of a crime of violence,
as alleged in counts one and two of the Indictment, and confirmed

that Wallace understood the nature of the charges against him. 8

The court further advised Wallace that he faced up to 25 years in
prison for the bank robbery charge outlined in count one and that
he   faced        a   mandatory   minimum     sentence   of   seven   years   for
brandishing a firearm during that offense as outlined in count two
- which was required to run consecutively to the sentence he
received on count one. 9          Wallace confirmed that he understood the
potential sentence that he faced. 10           Wallace admitted in open court
that he was one of the individuals who robbed the BBVA Compass Bank
on March 30, 2019, as described in the Proffer, and Wallace also
confirmed that he did so while brandishing a nine-millimeter
pistol. 11 After concluding that Wallace's guilty plea was knowingly



      7
          Re-arraignment Transcript, Docket Entry No. 90, pp. 20-21.
      8   Id. at 23.
      9
          Id. at 12.
      lOi
          d   .

      11   Id. at 23-26.
                                        -3-
     Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 4 of 22



and voluntarily entered, the court accepted his plea and found

Wallace guilty as charged in counts one and two of the Indictment. 12
      On October 9, 2019, nearly two months after his guilty plea
was entered, Wallace filed a Motion to Dismiss Counsel, and Motion
to   Appoint      New   Counsel    asserting   that    the   attorney-client

relationship       with   his     defense   counsel,    Todd   Dupont,        was
"irretrievably broken" because of a "conflict of interest." 13                The
court granted the motion and appointed Larry Eastepp as new defense

counsel for Wallace. 14
      The Probation Office prepared a Presentence Investigation
Report ("PSR") for use in determining Wallace's punishment under
the United States Sentencing Guidelines Manual. 15 With adjustments

for specific offense characteristics related to the bank robbery,
the Probation Office determined that Wallace's base offense level
score was 30, but recommended a three-level downward adjustment for


      12
           Id. at 26.
      Motion to Dismiss Counsel, and Motion to Appoint New Counsel,
      13

Docket Entry No. 47, p. 1. Wallace has not alleged facts showing
"that his counsel actively represented conflicting interests" or
had an "actual conflict of interest" that adversely affected his
performance. See Cuyler v. Sullivan, 100 S. Ct. 1708, 1718, 1719
(1980). Instead, it appears that Wallace was dissatisfied because
Dupont advised Wallace that he had "no defense" to raise and would
not file a motion to withdraw the guilty plea. See § 2255 Motion,
Docket Entry No. 63, p. 2; Defendant's Motion to Deny, Docket Entry
No. 116, pp. 5-6. Wallace does not otherwise show that his defense
counsel was deficient for reasons discussed further below.
      14   Order Appointing Counsel, Docket Entry No. 53, p. 1.
      15
           PSR, Docket Entry No. 57, pp. 1-24.
                                      -4-
      Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 5 of 22



his acceptance of responsibility, which reduced Wallace's total

offense level score to 27. 16              Wallace,   whose criminal record
included a previous state court conviction for bank robbery while
armed with a deadly weapon, had five criminal history points that
placed him in Category III.17                As a result,    Wallace faced a
potential range of 87 to 106 months' imprisonment on count one of

the    Indictment,     followed   by   a     consecutive    mandatory   minimum

sentence of no less than seven years or 84 months for the firearms
charge in count two. 18     After considering the PSR and argument from
counsel for both sides, the court sentenced Wallace to 96 months'
imprisonment on count one followed by a consecutive sentence of 84
months on count two, for a total of 180 months in prison.19                    The
court also imposed a five-year term of supervision following
Wallace's release from prison and ordered him to pay restitution.20
Wallace did not appeal.
       Wallace now seeks relief under 28 u.s.c. § 2255, arguing that
his guilty plea was involuntary and that he was denied effective
assistance of counsel.21        In his first ground for relief, Wallace


       16
            Id. at 13-14.
       17
            Id. at 14-15.


      Sentencing Transcript, Docket Entry No. 92, p. 12; Amended
       19

Judgment, Docket Entry No. 64, pp. 1-2.
      sentencing Transcript, Docket Entry No.
       20
                                                              92,   pp. 12-14;
Amended Judgment, Docket Entry No. 64, pp. 3-5.
       21 §
              2255 Motion, Docket Entry No. 63, p. 3.
                                       -5-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 6 of 22



alleges that his guilty plea was "unlawfully induced" because his

defense counsel advised him to enter a plea "to prevent from being
punished for taking [his] case to trial." 22        In his second ground
for relief, Wallace alleges that his counsel was deficient for

failing to file "motions on the evidence against [him]" or attempt
to show that Wallace was not the person who robbed the bank before

the guilty plea was entered.23       In his third ground for relief,
Wallace claims that his "new counsel" was deficient because he
refused to ask the government to "drop" the brandishing charge
(count two) or move to withdraw the guilty plea.24         The government

argues that Wallace is not entitled to relief and that the § 2255
Motion must be denied because his claims lack merit. 25

                        II.   Standard of Review

     A prisoner serving a sentence imposed by a federal court
"claiming the right to be released upon the ground that the
sentence was imposed in violation of the Constitution or laws of

the United States             may move the court which imposed the
sentence to vacate, set aside or correct the sentence."          28 U.S.C.
§ 2255(a).      If the court concludes that the prisoner's motion is
meritorious, it must "vacate and set the judgment aside and shall


     22Id.
    23rd.

     24Id.
     25
          United States' MSJ, Docket Entry No. 100, pp. 13-24.
                                   -6-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 7 of 22



discharge the prisoner or resentence him or grant a new trial or

correct the sentence as may appear appropriate."                 28   u.s.c.
§ 2255 (b).

     A prisoner seeking relief under 28 U.S.C. § 2255 "must clear
a significantly higher hurdle" than the standard that would exist

on direct appeal.       United States v. Frady, 102 S. Ct. 1584, 1593

(1982).   After a defendant has been convicted and has exhausted or
waived any right to appeal, a court is normally "entitled to
presume   that   [he]     stands   fairly    and    finally    convicted."
United States v. Willis, 273         F.3d 592, 595       (5th Cir. 2001)
(citations omitted).      For this reason, review of convictions under
§ 2255 is limited to "questions of constitutional or jurisdictional
magnitude," United States v. Scruggs, 691 F.3d 661, 666 (5th Cir.
2012), or claims that could not have been raised on direct appeal,
such as those for ineffective assistance of counsel.            See, �,
Massaro v. United States, 123 s. Ct. 1690, 1694-96 (2003).
     Mindful of the defendant's pro se status, the court has
liberally construed his § 2255 Motion and related filings.26                See
Estelle v. Gamble, 97 S. Ct. 285, 292 (1976) ("[A] pro se document
is to be liberally construed."); Haines v. Kerner, 92 S. Ct. 594,


      After Wallace filed his § 2255 Motion attacking the guilty
     26

plea, the court appointed Eric Ashford to represent him on
March 10, 2020. See Order Appointing Counsel, Docket Entry No. 86,
p. 1. On May 28, 2020, the court granted counsel's motion to
withdraw pursuant to Anders v. California, 87 S. Ct. 1396 (1967),
and allowed Wallace to file a pro se reply to the United States'
MSJ. See Order, Docket Entry No. 107.
                                   -7-
     Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 8 of 22



596 (1972) (per curiam) (stating that pro se pleadings are held "to

less    stringent    standards       than    formal   pleadings      drafted   by
lawyers")      Nevertheless, a pro se prisoner's "mere conclusory
allegations on a critical issue are insufficient to raise a
constitutional issue."       United States v. Woods, 870 F.2d 285, 288
n.3 (5th Cir. 1989) (citing Ross v. Estelle, 694 F.2d 1008, 1012

(5th Cir. 1983)).


                              III.    Discussion

A.     Wallace's Guilty Plea

       It is well established that a guilty plea will be upheld on
collateral    review    if   the     plea    was   "entered   into    knowingly,
voluntarily, and intelligently." Montoya v. Johnson, 226 F.3d 399,
405 (5th Cir. 2000) (citing James v. Cain, 56 F.3d 662, 666 (5th
Cir. 1995)).     A guilty plea is knowing and voluntary if done with
sufficient awareness of the relevant circumstances and likely

consequences surrounding the plea.             See Bradshaw v. Stumpf, 125

S. Ct. 2398, 2405 (2005) ("A guilty plea operates as a waiver of
important rights, and is valid only if done voluntarily, knowingly,
and intelligently,       'with sufficient awareness of the relevant
circumstances     and   likely     consequences.'")       (quoting     Brady   v.
United States, 90 S. Ct. 1463, 1469 (1970)).              "[A] voluntary and
intelligent plea of guilty made by an accused person, who has been
advised by competent counsel, may not be collaterally attacked."
Bousley v. United States, 118 S. Ct. 1604, 1610 (1998) (quoting
Mabry v. Johnson, 104 S. Ct. 2543, 2546-47 (1984)).

                                       -8-
    Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 9 of 22



      A       knowing     and   voluntary    guilty    plea    waives        all
non-jurisdictional defects that occurred before the plea.                    See

Tollett v. Henderson, 93 S. Ct. 1602, 1608 (1973) ("When a criminal
defendant has solemnly admitted in open court that he is in fact
guilty of the offense with which he is charged,                 he may not
thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the
guilty plea.").         This waiver includes "all claims of ineffective
assistance       of     counsel,    except   insofar    as    the    alleged
ineffectiveness relates to the voluntariness of the giving of the
guilty plea."      Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983)
(citation omitted).         The only ineffective-assistance claim that
fits within this waiver is one taking exception to counsel's advice
concerning the plea.        See Tollett, 93 S. Ct. at 1608.
      The transcript of the rearraignment proceeding confirms that
Wallace understood the charges against him and the potential
consequences that he faced at sentencing before he entered his

guilty plea.27 Wallace also confirmed that his plea was not coerced
in any way, and he admitted robbing the BBVA Compass Bank while
brandishing a pistol.28         During the plea colloquy the court asked
Wallace a series of questions about the advice he received from his
counsel. 29     Wallace acknowledged that he had met with his attorney


      27
           Re-arraignment Transcript, Docket Entry No. 90, pp. 12, 23.
      28
           Id. at 20-21, 23-26.
      29
           Id. at 9-10.
                                      -9-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 10 of 22



to discuss the case in person at least four times and that counsel

had answered all of his questions. 30                   The court asked Wallace if
counsel had done all that Wallace had asked him to do, and Wallace
replied that he had.31               Wallace acknowledged further that he was
satisfied with the advice his counsel had provided. 32                        Based on

Wallace's representations, the court found that his guilty plea was
"a knowing and voluntary plea, supported by an independent basis in
fact, establishing each of the essential elements of the offense."33
     Representations made by the defendant, his lawyer, and the
prosecutor,        as well as the findings made by the trial judge
accepting        the      plea,     constitute     a   formidable   barrier    to   any
subsequent collateral attack. See Blackledge v. Allison, 97 S. Ct.
1621, 1629 (1977).                A defendant's "[s]olemn declarations in open
court carry a strong presumption of verity."
United States v. Cothran, 302 F.3d 279, 283-84                      (5th Cir. 2002)
("Reviewing courts give great weight to the defendant's statements

at the plea colloquy.").               As a result, a defendant's representa-
tions during a plea colloquy impose a "heavy burden" of proof upon
the defendant to show that his plea was not voluntarily and

knowingly made.            See United States v. Diaz, 733 F.2d 371, 373-74


     30I
            d.

     31 I
            d.   at 10.
     32I
            d.

     33 I
            d.   at 26.
                                            -10-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 11 of 22



(5th Cir. 1984); see also DeVille v. Whitley, 21 F.3d 654, 659 (5th

Cir. 1994) ("Although their attestations to voluntariness are not

an absolute bar to raising this claim,         [defendants] face a heavy
burden in proving that they are entitled to relief because such
testimony in open court carries a strong presumption of verity.").
      Wallace does not allege facts demonstrating that he was

misinformed or that his guilty plea was improperly coerced.           To the
extent that Wallace contends that his plea was rendered involuntary
because of deficient advice from his defense attorney, Wallace
fails to establish that he was denied effective assistance of
counsel in connection with his plea or at any time thereafter for
reasons discussed in more detail below.         As a result, Wallace has

waived any claim that his defense counsel was deficient for failing
to challenge the evidence,        file motions,      or ask whether the
government would drop one of the counts before the plea was
entered. 34   See Tollett, 93 s. Ct. at 1608; see also Smith, 711 F.2d
at 682 (holding that the defendant's ineffective-assistance claim
concerning his counsel's failure to review the prosecutor's file to
verify laboratory test results, investigate witnesses, or "find
'holes' in the government's case" against him were waived by his
guilty plea).     Accordingly, Wallace is not entitled to relief on
those allegations of ineffective assistance that are unrelated to
his decision to enter a guilty plea based on his counsel's advice.


      § 2255 Motion, Docket Entry No. 63, p. 3; Defendant's Motion
      34

to Dismiss, Docket Entry No. 115, pp. 1-3; Defendant's Motion to
Deny, Docket Entry No. 116, pp. 2-5.
                                   -11-
     Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 12 of 22



B.     Ineffective Assistance of Counsel

       A criminal defendant is entitled to effective assistance of
counsel in connection with the decision to enter a guilty plea.
Lee v. United States, 137 s. Ct. 1958, 1964 (2017).            A   defendant's
ineffective-assistance claim is analyzed under the legal standard
set forth in Strickland v. Washington, 104 S. Ct. 2052 (1984).                 To
prevail under the Strickland standard, a defendant must demonstrate
that    (1)   counsel's performance was deficient,          and    (2)    he was
prejudiced as the result of counsel's deficient performance.                   Id.
at 2064.      "Unless a defendant makes both showings, it cannot be
said that the conviction .             resulted from a breakdown in the

adversary process that rendered the result unreliable."                  Id.
       To demonstrate deficient performance, "the defendant must show
that counsel's representation fell below an objective standard of
reasonableness."       Strickland, 104 S. Ct. at 2064.              This is a
"highly deferential" inquiry in which "counsel is strongly presumed
to have rendered adequate assistance"            and that the challenged
conduct was the product of reasoned trial strategy.               Id. at 2065.
Under this standard, courts must "presume that counsel satisfied
their obligation to render competent advice at the time their
clients considered pleading guilty."            Padilla v. Kentucky, 130
S. Ct. 1473, 1485 (2010) (citing Strickland, 104 S. Ct. at 2065).
To overcome this presumption, a defendant must identify the acts or
omissions of counsel that are alleged not to have been the result
of reasonable professional judgment.            Strickland, 104 S. Ct. at

                                     -12-
      Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 13 of 22



2066.     "The court must then determine whether, in light of all the

circumstances, the identified acts or omissions were outside the
wide     range    of    professionally       competent    assistance"     while
recognizing "that counsel is strongly presumed to have rendered
adequate assistance and made all significant decisions in the
exercise of reasonable professional judgment."             Id.
        Even assuming that a defendant can demonstrate error by his
counsel, he must still demonstrate the requisite prejudice in order
to prevail.      Strickland, 104 S. Ct. at 2066 ("An error by counsel,
even if professionally unreasonable, does not warrant setting aside
the judgment of a criminal proceeding if the error had no effect on
the judgment.")        To establish prejudice under Strickland, "[t]he
defendant must show that there is a reasonable probability that,
but     for   counsel's    unprofessional     errors,    the   result   of   the
proceeding would have been different."           Id. at 2068.    In the guilty
plea context, the prejudice-prong of the Strickland standard is not
satisfied unless a defendant shows that "there is a reasonable
probability that,         but for counsel's errors,       he would not have
pleaded guilty and would have insisted on going to trial."              Hill v.
Lockhart, 106 S. Ct. 366, 370 (1985).            This assessment, in turn,
will depend in part on a prediction of what the outcome of the
trial might have been.        See id.
        In undertaking this review it is necessary to examine "the
'totality of the evidence'" as it relates to the defendant's
decision-making.       Lee, 137 S. Ct. at 1966 (citations and internal


                                      -13-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 14 of 22



quotation marks omitted) . The Supreme Court has observed that "[a]

defendant without any viable defense will be highly likely to lose
at trial" and will "rarely be able to show prejudice from accepting
a guilty plea that offers him a better resolution than would be
likely after trial."     Id. This factor is relevant to the prejudice

inquiry for purposes of establishing an ineffective-assistance
claim because "defendants obviously weigh their prospects at trial"
when making the decision to enter a plea.           Id.   A plea of guilt

should not be set aside or upset "solely because of post hoc

assertions from a defendant about how he would have pleaded but for
his attorney's deficiencies.          Judges should instead look to
contemporaneous evidence to substantiate a defendant's expressed
preferences."     Id. at 1967.

     1.      Wallace Does Not Demonstrate Deficient Performance or
             Actual Prejudice in Connection with the Guilty Plea.
     In his first ground for relief Wallace alleges that his
counsel was deficient for advising him to plead guilty and avoid
being "punished for taking [his] case to trial." 35 Wallace explains
that his defense counsel noted that clothing worn by one of the
armed robbers, as depicted in surveillance video of the offense,
matched a shirt that Wallace was wearing when he was captured by
police.36     Counsel then told him that his co-defendant (Lincoln)
"gave [him] up" by identifying Wallace as one of the armed robbers

     35
          § 2255 Motion, Docket Entry No. 63, p. 3.
     36
          Defendant's Motion to Dismiss, Docket Entry No. 115, p. 2.
                                   -14-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 15 of 22



who entered the bank and that Wallace's "best option was to plead

guilty and get the three points [for] acceptance [of responsibility
at sentencing] . " 37       The record establishes that after Wallace
expressed remorse and admitted that he robbed the BBVA Compass Bank
on March 30, 2019, by taking $183,900.00 while brandishing a
firearm, the Probation Office recommended a three-level downward
adjustment of the offense score used to                determine   Wallace's
sentence under     §   3El .1 of the United States Sentencing Guidelines. 38
The court followed that recommendation when it adopted the PSR
during     the   sentencing hearing, giving        Wallace   a   three-level
adjustment       and    a   reduced   sentence   for   his   acceptance      of
responsibility. 39
     The record shows that the government had substantial evidence,
which is summarized in the PSR, against both Wallace and Lincoln.40
Wallace and Lincoln were arrested after leading police on a high­
speed chase from the scene of the robbery, which was captured on
surveillance video. 41       A large quantity of cash taken from the bank
was recovered from the automobile that Lincoln was driving. 42 Three
bank employees described being robbed at gunpoint by two masked

     37   Id.; Defendant's Motion to Deny, Docket Entry No. 116, p. 4.
     38
          PSR, Docket Entry No. 57, pp. 12, 14.
     39
          Sentencing Transcript, Docket Entry No. 92, p. 4.
     40
          PSR, Docket Entry No. 57, pp. 3-4.
     41I
        d.

     42I
         d.


                                      -15-
    Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 16 of 22



perpetrators. 43         Wallace signed a Proffer admitting that he and

another individual entered the BBVA Compass Bank and committed the

robbery "with firearms brandished,          11   before fleeing in the car
driven by Lincoln. 44        Lincoln, who has also entered a guilty plea
in this case,       identified Wallace as one of the masked men who
entered the bank and robbed it while brandishing firearms. 45
Wallace admitted in open court during the rearraignment proceeding
that he committed the offense while armed with a nine-millimeter
pistol. 46     Both Wallace and Lincoln have prior convictions for
committing bank robbery that involved the use of deadly weapons. 47
      Wallace has alleged that his counsel was deficient for failing
to file unspecified "motions on the evidence against               [him]   11   or
attempting to show that Wallace was not the person who robbed the
bank. 48    In light of the evidence against him, however, Wallace does
not demonstrate that his counsel had a valid motion or defense to
raise on his behalf.           Absent a showing that counsel had - but


      43
           Id. at 4-5.
      44
           Proffer, Docket Entry No. 41, p. 1.
      45
           Plea Agreement, Docket Entry No. 88, p. 9.
      46
           Re-arraignment Transcript, Docket Entry No. 90, pp. 23-26.
      PSR, Docket Entry No. 57, pp. 14-15 (State of Texas v.
      47

Wallace, Harris County Cause No. 1174541, resulting in a 13-year
prison sentence in 2009); PSR, Docket Entry No. 101, pp. 16-17
(United States v. Lincoln, Crim. No. H-10-0050-01, resulting in a
120-month sentence in 2010, from a district court in the Southern
District of Texas, Houston Division).
      48
           § 2255 Motion, Docket Entry No. 63, p. 3.
                                     -16-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 17 of 22



failed to raise            a meritorious         argument,   Wallace does not
demonstrate that his counsel was deficient.             See Smith v. Puckett,
907 F.2d 581, 585 n.6 (5th Cir. 1990) ("Counsel is not deficient

for, and prejudice does not issue from, failure to raise a legally
meritless claim."); Lavernia v. Lynaugh, 845 F.2d 493, 499 (5th
Cir.   1988)      ("Counsel cannot be faulted for failing to pursue
meritless motions.")       (citations omitted); Murray v. Maggio, 736
F.2d 279, 283 (5th Cir. 1984) ("Counsel is not required to engage
in the filing of futile motions.") .                Because Wallace has not
established that he had a viable defense against the charges, he
does not show that counsel's recommendation to enter a plea in
hopes of a reduction in sentence for acceptance of responsibility
was deficient.
       Likewise, the Fifth Circuit has recognized that where the
evidence against a defendant is overwhelming, the possibility of an
acquittal,       and the ability to show prejudice as the result of
entering     a    guilty   plea   based     on    advice     from   counsel,    is
"exceedingly unlikely."       Young v. Spinner, 873 F.3d 282, 287 (5th
Cir. 2017) (citing United States v. Kayode, 777 F.3d 719, 726-27
(5th Cir. 2014) (finding that the "overwhelming evidence" on the
charged offenses and lack of a viable defense other than                       [the
defendant's]      own sworn testimony "weighs against a finding of
prejudice"); Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994)
(concluding that the defendant, in light of the strong evidence
against him - including an eyewitness lineup identification and his

                                     -17-
     Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 18 of 22



fingerprints being found at the crime scene - had not shown there

is a reasonable probability that he would not have pleaded guilty).
After considering the totality of the circumstances, Wallace does
not demonstrate that, but for any alleged deficiency on his
counsel's part, there was a reasonable probability that he would
not have pled guilty and would have insisted on a trial. It follows
that    Wallace       fails   to   establish     that    his   guilty   plea   was
involuntarily made as the result of ineffective assistance from his
counsel.

       2.      Wallace Does Not Demonstrate Deficient Performance By
               Counsel Appointed After the Guilty Plea Was Entered.
       In his third ground for relief Wallace claims that his "new
counsel," who was appointed after the guilty plea was entered, was
deficient because counsel refused to ask the government to "drop"
the brandishing charge (count two) or move to withdraw the guilty
plea. 49 Wallace does not allege facts showing that his counsel had
any valid basis to ask the government to abandon the brandishing
count after the plea was already entered.                 Wallace's conclusory

allegation is insufficient to establish deficient performance or
actual prejudice in connection with this claim.                See United States
v.   Demik,     489    F.3d 644,    646   (5th    Cir.    2007)   (stating that
"conclusional allegations" and general claims are insufficient to
establish ineffective assistance or to require an evidentiary


       49Id.


                                       -18-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 19 of 22



hearing on that issue); see also United States v. Holmes, 406 F.3d

337, 361 (5th Cir. 2005) ("Mere conclusory allegations in support
of a claim of ineffective assistance of counsel are insufficient to
raise a constitutional issue.") (citation and internal quotation
marks omitted).
        Wallace does not otherwise show that there was a valid basis
to withdraw his guilty plea.           It is well established that " [a]
defendant does not have an absolute right to withdraw his guilty
plea." United States v. Lord, 915 F.3d 1009, 1014 (5th Cir. 2019),
cert.    denied,   140 S. Ct. 320       (2019)   (citing United States v.
Powell,    354 F.3d 362,     370     (5th Cir. 2003)).     If a motion to

withdraw a guilty plea is made before sentence is imposed, a court
may in its discretion permit a defendant to withdraw his plea where
"the defendant can show a fair and just reason for requesting the

withdrawal."       FED. R.   CRIM.    P. 11 (d) (2) (B).   "The burden of

establishing a 'fair and just reason' for withdrawing a guilty plea
remains at all times with the defendant."           Lord, 915 F.3d at 1014
(citing United States v. Still, 102 F.3d 118, 124 (5th Cir. 1996)).
In determining whether the defendant's burden has been met, courts
in this circuit consider "whether (1) the defendant asserted his
innocence,    (2) withdrawal would cause the government to suffer
prejudice,    (3) the defendant delayed in filing the [withdrawal]
motion, (4) withdrawal would substantially inconvenience the court,
(5) close assistance of counsel was available,             (6) the original
plea was knowing and voluntary, and (7) withdrawal would waste

                                      -19-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 20 of 22



judicial resources."     Powell, 354 F.3d at 370 (citing United States

v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984)); see also Lord, 915
F.3d at 1014-17 (discussing the factors established in Carr and
observing that a district court is not required to make explicit
findings on each one when determining that a defendant is not

entitled to withdraw his plea)
     Wallace does not meet his burden to show that there were fair
and just reasons for withdrawing his guilty plea.              Importantly,
Wallace has not made a credible claim of innocence in this case.
Moreover, for reasons set forth above, he has not demonstrated that
his guilty plea was unknowingly and involuntarily made or that the
decision to plead guilty was tainted by ineffective assistance of
counsel.     Wallace identifies no other factor that weighs in his
favor.     Under these circumstances, Wallace fails to show that his
defense counsel was deficient for failing to raise what would have
been an entirely meritless argument. Accordingly, Wallace does not
demonstrate that he was denied effective assistance of counsel
after his guilty plea was entered or that he has a valid claim for
relief.     Because Wallace has not established a valid claim for
relief, his § 2255 Motion will be denied.


                   IV.   Certificate of Appealability

     Rule 11 of the Rules Governing Section 2255 Proceedings states
that a district court         "must issue or deny a certificate of
appealability    when    it   enters   a   final   order   adverse   to   the
applicant."    A certificate of appealability will not issue unless

                                   -20-
      Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 21 of 22



the applicant makes "a substantial showing of the denial of a

constitutional right," 28 U.S.C.               §   2253(c)(2), which requires an
applicant to demonstrate "that reasonable jurists would find the
district court's assessment of the constitutional claims debatable
or wrong."        Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)
(quoting Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000))                        This
requires a petitioner to show that                    "jurists of reason could
disagree      with    the        [reviewing]       court's    resolution   of     his
constitutional claims or that jurists could conclude the issues
presented      are   adequate       to    deserve     encouragement   to   proceed
further."      Buck v. Davis, 137 S. Ct. 759, 773 (2017) (citation and
internal quotation marks omitted).
        A district court may deny a certificate of appealability,
sua sponte, without requiring further briefing or argument.                       See
Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).                        After
careful review of the pleadings and the applicable law, the court
concludes that reasonable jurists would not find the assessment of
the     constitutional      claims       debatable    or     wrong.   Because     the
defendant does not allege facts showing that his claims could be
resolved in a different manner, a certificate of appealability will
be denied.

                            V.    Conclusion and Order

        Based on the foregoing, the court ORDERS as follows:

        1.    The United States' Motion for Summary Judgment
              (Docket Entry No. 100) is GRANTED.

                                          -21-
   Case 4:19-cr-00298 Document 120 Filed on 09/11/20 in TXSD Page 22 of 22



     2.    The Defendant ['s] Answer and Motion [to] Dismiss
           Summary Judgment Filed by [the] United States
           (Docket Entry No. 115) and the Defendant's Motion
           to Deny United States Summary Judgment filed by
           Immanuel Lavell Wallace (Docket Entry No. 116) are
           DENIED.

     3.    The Motion Under 28 U.S.C. § 2255 to Vacate, Set
           Aside, or Correct Sentence By a Person in Federal
           Custody filed by Wallace (Docket Entry No. 63) is
           DENIED; and this action will be dismissed with
           prejudice.

     4.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this 11th day of September, 2020.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                    -22-
